Order entered January 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01416-CR

                           ALEXANDER ROBERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58374-H

                                           ORDER
       This appeal is REINSTATED.

       The trial court has filed a supplemental clerk’s record containing findings of fact in

accordance with our order entered on December 5, 2014. The trial court has found that no bench

conferences were recorded by the court reporter during the course of proceedings in this case.

Accordingly, the Court considers the reporter’s record to be complete as filed.

       We note that the supplemental clerk’s record does not include a certification of the right

to appeal as ordered in the Court’s December 5, 2014 order. Accordingly, the trial court is

ORDERED to prepare and file a certification of the right to appeal in this case.

                                                      /s/   LANA MYERS
                                                            JUSTICE